Citation Nr: 0905336	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-32 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969, and from November 1971 to December 1988.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
the Veteran submitted additional evidence along with a waiver 
of initial consideration by the RO.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.  See 38 C.F.R. § 20.1304(c). 

At the Veteran's October 2008 Board hearing, there was some 
uncertainty as to whether the Board's jurisdiction currently 
extends to entitlement to service connection for depression 
as secondary to service-connected disability.  See October 
2008 Board hearing transcript (Tr.), pp. 15-16.  On further 
review of the procedural history of this case, the Board 
notes that in his October 2006 VA Form 9, the Veteran 
clarified his contentions by asserting that his current 
service-connected conditions, rated as 60 percent disabling, 
have caused depression, and that his depression should be 
service-connected as secondary to his service-connected 
conditions.  In acknowledgment of this contention, a VA 
examination was conducted in February 2008 for the express 
purpose of determining whether it is at least as likely as 
not that the Veteran's depression is related to his service-
connected physical disabilities.  See VA examination report 
dated in February 2008, page 1.  In a March 2008 supplemental 
statement of the case, the RO denied the Veteran's claim on 
the basis that there was no link between his current 
depression and anxiety to his military service or service-
connected conditions.  (Emphasis added.)   Based on the 
foregoing, the Board concludes that the matter on appeal has 
been developed and adjudicated in such a manner as to extend 
the Board's jurisdiction to entitlement to service connection 
for depression, to include as secondary to service-connected 
disability.  The issue is phrased accordingly on the title 
page of this decision.  


FINDING OF FACT

Competent medical evidence demonstrates that the Veteran has 
psychiatric disability, diagnosed as depression with post-
traumatic stress disorder (PTSD) features, that is at least 
as likely as not chronically worsened by his multiple 
service-connected physical disabilities.


CONCLUSION OF LAW

Major depressive disorder with PTSD features is aggravated by 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2008), 3.310(a) (as in 
effect prior to October 10, 2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter on appeal.  Therefore, no further 
notice or development is needed with respect to this matter.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  Effective October 10, 2006, the amendment 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the Veteran. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  
   
Factual Analysis

At a service entrance examination in November 1966, the 
Veteran's psychiatric condition was clinically evaluated as 
normal, and no history of psychiatric problems was noted.  At 
a service entrance examination in September 1971 (after a 
period of reserve duty), the Veteran's psychiatric condition 
was again clinically evaluated as normal.  The associated 
report of medical history appears to include the notation "0 
psychiatrist."  At a periodic examination in November 1982, 
the Veteran's psychiatric condition was again clinically 
evaluated as normal.  

Service treatment records reveal that from 1982 to 1984 the 
Veteran received mental health care on several occasions for 
alcohol abuse and marital problems.  The predominant 
diagnosis was alcoholism.  It appears that after a brief 
relapse he stopped drinking altogether in 1984.  He was found 
to have successfully graduated from an alcohol rehabilitation 
program in January 1986.  

In April and May 1988, the Veteran was treated for headaches.  
Associated diagnoses included stress/tension headaches, 
possible migraine headaches, mild depression, and low back 
pain. 

In an unusually informal report of a service retirement 
examination in October 1988, it was noted that the Veteran 
"[a]dmits that he gets anxious and nervous he tends to 
hyperventilate.  [Tries] to relax and symptoms resolve.  Has 
multiple aches and pains."  The Veteran retired after over 
20 years of active service in December 1988. 

At a VA examination in April 1989, the Veteran was noted to 
be irritable, and to have an explosive temper.  It was noted 
that he manifested signs and symptoms of hypochondriasis with 
a tendency towards somatization.  The formal diagnosis was 
anxiety state, with hypochondriasis and somatization 
disorder.  The examiner elaborated that the Veteran tended to 
magnify and multiply his symptoms.
 
In a rating decision dated in July 1989, the RO denied 
entitlement to service connection for an anxiety state with 
hypochondriasis.  The Veteran did not appeal this decision.  

By the Veteran's account and as indicated in the VA records 
of treatment, the Veteran first sought psychiatric treatment 
post-service in June 2002, at VA.  In June 2002, the Veteran 
was first diagnosed by a clinical social worker as apparently 
having PTSD.   In July 2002, he was noted by a treating 
psychiatrist as having been depressed since childhood.  The 
diagnoses included dysthymic disorder with superimposed major 
depression, moderate; avoidant traits due to fear of 
emotional pain and very low self-esteem; moderate anxiety 
component; and rule out PTSD (if currently present, is 
overshadowed by depression issues).  From June 2002 forward, 
he has received frequent VA psychiatric treatment for 
conditions variously diagnosed as PTSD, dysthymic disorder, 
anxiety, and major depression.  In February 2003 the Veteran 
was noted to struggle with anxiety and depression and to be 
homeless.  He was awarded Social Security Administration 
disability benefits for a combination of physical and 
psychiatric disability in June 2004, and was found by SSA to 
have been fully disabled since January 2000.

The Veteran is currently service-connected for migraine 
headaches, rated as 30 percent disabling; degenerative joint 
disease of the lumbar spine, rated as 20 percent disabling; 
bronchitis, rated as 10 percent disabling; bursitis of the 
right shoulder, rated as 10 percent disabling; status post 
surgery, left knee, rated as 10 percent disabling; right knee 
impairment, rated as 10 percent disabling; status post 
septoplasty for deviated septum due to fracture of nose, 
rated as noncompensably (0 percent) disabling; vericocele, 
left, not tender, rated as noncompensably disabling; and a 
mild hiatal hernia, rated as noncompensably disabling.

In a report of a VA examination in February 2008, the VA 
examiner provided a formal Axis I diagnosis of major 
depressive disorder with PTSD features.  In his report, he 
noted the Veteran to have many physical illnesses, including 
bronchitis, bursitis, migraine headaches, knee conditions, a 
hernia, sleep apnea, and skin cancers.  The Board notes that 
most of these conditions are service-connected, though some 
are not.  The examiner was requested to determine whether it 
was at least as likely as not that the Veteran's depression 
is related to his service-connected physical disabilities.  
In his concluding opinion, the examiner wrote as follows:  

It is this examiner's opinion that the veterans' 
physical disabilities due preclude him [sic] and 
have created problems in terms of his depression.  
It also appears, however, that the veteran's 
breakup of his marriage and alcohol and drinking 
problem in the military precipitated the event for 
which he saw an Air Force psychiatrist that he 
reported in 1982.  The veteran has not received 
any treatment since that particular time [sic].  
The veteran has multiple physical disabilities.  
When he reads his reports, he reported that his 
full military service was not listed in the 
reports listed by VA.  He is also talking a lot at 
this particular time about the event that he was 
around [apparently a bombing incident that 
occurred while he was stationed in the United 
Kingdom (see page 2 of examination report)].  This 
is more anxiety and stress.  The veteran himself 
did not participate in actual defense.  There 
seemed to be anxiety in 1982.  These issues had 
just resurfaced some 20 years later.  The veteran 
denies any homicidal or suicidal ideation.  He has 
been contained and treated with psychiatric 
medicines.  He has had psychotherapists.  The 
veteran is a sober alcoholic and his depression 
very much could be the direct result of his 
alcohol use.  It is this examiner's opinion that 
the veteran's physical conditions alone did not 
cause his depression but the other psychosocial 
factors mentioned, primarily alcohol abuse and 
behavioral problems directly related to his early 
childhood experience, have had more effect on his 
depressive syndrome.  The veteran was exposed to 
the loss of a brother and a sister [sic, see 
October 2008 Board hearing transcript at page 21] 
very young and may have had a core childhood 
depression, which caused all of his acting out 
growing up.

Thus, after extensive review of the claims file and a 
psychiatric examination of the Veteran, it was determined 
that that the Veteran's physical disabilities, including his 
several service-connected physical disabilities, are perhaps 
not the primary cause of, but in any event have contributed 
to, the Veteran's current psychiatric disability, diagnosed 
as a major depressive disorder with PTSD features.  
Specifically, the examiner asserted that the Veteran's 
physical disabilities have created problems with depression, 
although they did not alone cause his depression.  This is 
the only on-point medical opinion evidence of record.  
Consistent with this opinion, records of treatment both 
during and shortly after service reflect the Veteran 
struggling psychiatrically in response to or in connection 
with now-service-connected  physical disabilities.  In light 
of the foregoing, the Board finds that the competent medical 
evidence demonstrates that it is at least as likely as not 
that the Veteran's current psychiatric disability, diagnosed 
as a major depressive disorder with PTSD features, is 
chronically worsened by service-connected physical 
disabilities.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Accordingly, entitlement to service 
connection for psychiatric disability, currently diagnosed as 
a major depressive disorder with PTSD features, is warranted.  


ORDER

Entitlement to service connection for psychiatric disability, 
currently diagnosed as a major depressive disorder with PTSD 
features, is granted.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


